UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7072


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMON JEROME MICHAUX, a/k/a Too Short,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:00-cr-00047-RLV-10)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timon Jerome Michaux, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timon    Jerome    Michaux       appeals    the    district   court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction of sentence.            We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                 United States v. Michaux, No.

5:00-cr-00047-RLV-10 (W.D.N.C. Aug. 4, 2011).                    We dispense with

oral   argument      because    the    facts    and     legal    contentions    are

adequately    presented    in    the     materials      before    the   court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2